Order filed January 25, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00538-CV
                                 ____________

   IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D.,
                     A.E.D., II, CHILDREN


                    On Appeal from the 308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-37155


                                      ORDER

      This appeal arises out of a case in which the termination of parental rights
was at issue. Appellant A.E.D., the father of minors who are the subject of this
appeal, filed a brief in this case on January 25, 2022. The brief contains multiple
references to the family name of the children, as well as the last name of the child’s
father, without those names being initialed or redacted. In order to protect the
identity of the minors, this court hereby orders appellant to file an amended brief
no later than January 28, 2022 with the father’s last name and the family name
redacted or represented by an initial or another alias.       See Tex. R. App. P.
9.8(b)(1)(B).

                                      PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.